United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2495
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Todd Michael Jackson

                                    Defendant - Appellant
                                  ____________

                    Appeal from United States District Court
                    for the District of North Dakota - Eastern
                                  ____________

                            Submitted: June 14, 2021
                               Filed: July 9, 2021
                                 [Unpublished]
                                 ____________

Before BENTON, ARNOLD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      After violating the conditions of supervised release, Todd Jackson received a
two-part sentence: 18 months in prison, followed by an additional 24 months of
supervised release. Though he challenges both parts of the sentence, we affirm.
       We conclude that the first part, the 18-month prison sentence, is substantively
reasonable, even though it exceeded the advisory range of three to nine months under
the Sentencing Guidelines. See United States v. Marrow Bone, 378 F.3d 806, 809
(8th Cir. 2004) (reviewing the reasonableness of an above-Guidelines-range
revocation sentence for an abuse of discretion); see also United States v. Hall, 931
F.3d 694, 698 (8th Cir. 2019) (“[W]e have repeatedly stated that [upward] variances
are appropriate based on repeated violations of supervised release . . . .”). The
record establishes that the district court 1 sufficiently considered the statutory
sentencing factors, 18 U.S.C. §§ 3553(a), 3583(e)(3), and did not commit a clear
error of judgment in weighing them. See United States v. Larison, 432 F.3d 921,
923–24 (8th Cir. 2006). Even though Jackson believes that a shorter sentence would
have done the job, particularly if the goal was rehabilitation, the court did not have
to agree. See United States v. Carrillo, 982 F.3d 1134, 1137 (8th Cir. 2020) (“[T]he
mere fact that the court could have weighed the sentencing factors differently does
not amount to an abuse of discretion.” (quotation marks omitted)).

       Nor did the district court “give significant weight to an improper factor.”
United States v. Boykin, 850 F.3d 985, 988–89 (8th Cir. 2017) (per curiam). The
court’s reference to “incapacitation” during the sentencing hearing was simply
shorthand for “the need . . . to protect the public,” 18 U.S.C. § 3553(a)(2)(C), which
is not an improper factor, see id. § 3583(e)(3) (permitting consideration of this
factor). And although the court mentioned retribution, which is an “excluded factor”
when setting a revocation sentence, Hall, 931 F.3d at 697, it did so only in passing.
See United States v. Porter, 974 F.3d 905, 908 (8th Cir. 2020) (stating that merely
“mentioning” an improper factor, without more, is not reversible error); United
States v. Martin, 757 F.3d 776, 780 (8th Cir. 2014) (affirming when the district court
“focused primarily on [the defendant’s] history and characteristics rather than . . .
retribution for the offenses”).



      1
       The Honorable Peter D. Welte, Chief Judge, United States District Court for
the District of North Dakota.

                                         -2-
        The district court also did not abuse its discretion in imposing another
supervised-release term, even though the government did not ask for one. See United
States v. Defoor, 535 F.3d 763, 764–65 (8th Cir. 2008) (reviewing the decision to
impose a “new term of supervised release” for an abuse of discretion). After all,
“[i]t is the district court’s responsibility, . . . and not the parties’ prerogative, to
determine the appropriate sentence after taking into account the [statutory
sentencing] factors and the circumstances of a particular case.” United States v.
McKay, 775 F.3d 1016, 1021 (8th Cir. 2015); accord United States v. Lozoya, 623
F.3d 624, 627 (8th Cir. 2010) (“[T]he Government’s opinion of the appropriate
sentence . . . d[oes] not prevent the district court from making its own
determination . . . .”).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                          -3-